IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 366A18

                             Filed 27 September 2019

EMILY SUSANNA CHÁVEZ

              v.
SERENA SEBRING WADLINGTON and JOSEPH FITZGERALD WADLINGTON



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 821 S.E.2d 289 (N.C. Ct. App. 2018), affirming an order entered

on 28 August 2017 by Judge Fred G. Battaglia, Jr., in District Court, Durham County.

Heard in the Supreme Court on 28 August 2019.


      Collins Family Law Group, by Rebecca K. Watts, for plaintiff-appellant.

      Serena Sebring Wadlington and Joseph Fitzgerald Wadlington, pro se,
      defendant-appellees.


      PER CURIAM.


      AFFIRMED.